





April 28, 2020








Leslie “Les” Rechan
401-364 Queen Elizabeth Driveway
Ottawa, ON K1S 5W3


Re:    Employment Offer


Dear Les,


On behalf of PROS Canada Operations, Ltd. (the “Company”), I am pleased to
extend to you this offer of employment as Chief Operating Officer, reporting to
Andres Reiner, President and CEO. The enclosed employment agreement (“Employment
Agreement”) sets out the terms and conditions of your employment with the
Company.


You would be a regular, full-time employee, and dedicate your best efforts and
knowledge exclusively to the advancement and interest of the Company and its
affiliates. This offer of employment, which remains subject to formal approval
by the Compensation and Leadership Development Committee of the Board of
Directors (“Compensation Committee”) of PROS Holdings, Inc. (“PROS”) are as
follows:


•
Base Salary. Your annualized base salary will be $425,000 USD, paid semi-monthly
in Canadian dollars (CAD), less applicable payroll withholding taxes and
deductions for benefit elections. You will be paid in accordance with the
Company’s standard payroll practice on the fifteenth and last business day of
each calendar month.



•
Bonus Compensation. You will be eligible for a full year target incentive of
$382,500.00, provided that your 2020 incentive will be prorated based on your
start date. Your incentive will be based on corporate objectives, as determined
by PROS Chief Executive Officer each year.



•
Equity. PROS will issue you $4,000,000 USD in Restricted Stock Units (“RSUs”)
vesting 25% annually on each anniversary of your start date. Awards will be
granted pursuant to PROS’s 2017 Equity Incentive Plan (the “2017 Plan”), each
with terms as set forth in the 2017 Plan documents, your award agreements, and
as otherwise determined by the Compensation Committee.



•
Relocation Bonus. To facilitate you and your family’s move to the United States,
you will receive a one-time $100,000.00 USD taxable relocation bonus payable on
or before November 1, 2021, to cover both your expenses related to your move to
the United States, and travel to/from Ottawa, Canada in 2020 and 2021 (the
“Relocation Bonus”). If prior to the first anniversary of the payment of the
relocation bonus, (a) you terminate your employment with PROS or (b) your
employment is terminated by PROS for Cause (as defined in the Employment
Agreement), you will return to the Company an amount equal to the Relocation
Bonus multiplied by a fraction with the numerator equal to twelve (12) minus the
number of whole months that have elapsed from the start of your relocation to
the United States, and a denominator equal to twelve (12).



•
Benefits. Immediately following your hire date, you will be eligible to receive
benefits as provided.  Such benefits are subject to eligibility criteria
prescribed by the Company's insurers, and the Company reserves the right to
review or change such benefits in its sole discretion at any time.



o
Insurance.  The benefits program includes coverage for family medical, dental,
life insurance as well as other voluntary benefits.  Please note that coverage
under these plans are subject to the provisions as set forth in the respective
plan documents, which may be updated from time to time.  Depending upon how you
elect to participate in the Company's benefits plan, certain monthly employee
contributions may be required and deducted from your pay check.



o
PTO.  You will be eligible for 30 days of paid time away from work to include 20
paid time off (“PTO”) days and 10 holidays, subject to Company policy.  Your PTO
for the remainder of 2020 will be pro-rated based on your start date.



We will provide you with more detailed information regarding these benefits,
including copies of the summary plan descriptions for the plans, by separate
communication.  Note, the Company reserves the right to make changes or
terminate any of its benefits plans without advance notice and at any time. 


•
Office. You live in Ottawa, Canada, and will occasionally work remotely.
However, you will also manage your time to travel to visit sales prospects,
customers, and PROS employees in other locations, including our headquarters
office, as needed to ensure success.



The Employment Agreement sets forth the terms of your employment with the
Company and supersedes any and all prior representations and agreements, whether
written or oral, with the exception of any nondisclosure agreement previously
signed by you. Any waiver of a right under the Employment Agreement must be in
writing.


We are pleased to offer you this position and, more importantly, to welcome you
to the Company. PROS’ success depends directly upon the quality of its people.
We will endeavour to provide all employees with a stimulating, rewarding
environment where they can maximize their potential.


If the foregoing terms are agreeable, please indicate your acceptance below and
return a signed copy of to us. Your start date will be May 4, 2020 or such other
date as mutually agreed.


We look forward to beginning a relationship that we feel will be mutually
beneficial and rewarding. If you have any questions, please contact me.
Regards,


PROS Canada Operations, Ltd.


/s/ ANDRES REINER


Andres Reiner
President






AGREED AND ACCEPTED BY:






Signed: /s/ LES RECHAN                
Les Rechan


Date:     May 12, 2020                






Enclosure: Employment Agreement



